DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 3 and 6 can be found in Figs. 3-4 and [0045] of Applicant’s specification. 
The amendments to claims 3 and 6 have been entered.
	
Response to Arguments
Applicant’s arguments, see Remarks Page 6, filed 12/13/2021, with respect to the objections to the claims have been fully considered. The objections to the claims have been withdrawn in light of the amendments to claim 3.

Applicant’s arguments with respect to claims 3-9 and 17 have been considered but are moot due to the amendment to the claims.

Claim Status
 Claims 1-18 are currently pending.
Claims 1-2, 10-16, and 18 are currently withdrawn.
Claims 3 and 6 have been amended.
Claims 3-9 and 17 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Bauer et al (US 20130045411 A1).
Regarding claim 3, Fuhr discloses a cooling device for a vehicle battery, the cooling device comprising a plurality of battery cells (cells 524 in Fig. 14C) and a heat sink (570 in Fig. 14C) including a plurality of fins (572 in Fig. 14C) conductively coupled to a bottom portion (576 in Fig. 14C) of the heat sink and extending towards a cooling fin (upper portion of the heat sink 541 in Fig. 14C) (P97-98). 
While Fuhr does not explicitly state the upper portion is a cooling fin receiving heat generated by the plurality of battery cells and discharging the heat to an outside of the cooling fin, another embodiment of Fuhr describes the upper portion by stating “The upper portion 41 of the tray 42 is in thermal conductive contact with the lower portions of the cells 24 to conductively cool and/or heat the cells 24” (P57). Therefore, one ordinary skill in the art would recognize the upper portion (541) of the heat sink in the embodiment disclosed in Fig. 14C can be considered to be a cooling fin receiving heat generated by the plurality of battery cells and discharging the heat to an outside of the cooling fin.
Fuhr further discloses a restriction unit (tray 542 in Fig. 14C, shown in annotated Fig. 47, P97) including support blocks (bosses 546 in Fig. 14C) that can aid in securing the restriction unit to a vehicle by way of a though hole (547 in Fig. 14C) that can receive a fastener (P91, 97).

However, Fuhr does not disclose an extensible heat-transfer body receiving the heat from the cooling fin, wherein a length of the extensible heat-transfer body is increased when a temperature increases and is decreased when the temperature decreases; and the restriction unit supporting the extensible heat-transfer body to increase an area in which the extensible heat-transfer body comes into contact with the cooling fin and the vehicle body panel when the length of the extensible heat-transfer body is increased due to the heat transferred from the cooling fin, wherein a corrugated shape of the extensible heat-transfer body has a plurality of bent portions, each of which is bent at a blunt angle with a discontinuous slope, and wherein the plurality of bent portions is continuously arranged to be in linear contact with the cooling fin or the vehicle body panel.
In the same field of endeavor, Bauer teaches analogous art of a cooling device for a battery cell (2 in Figs. 1-2, abstract). Bauer teaches the cooling device includes cooling fins (3 in Figs. 1-2) made of metal having a wavelike shape (P23-25). Bauer teaches through the comparatively elastic construction of the cooling fins according to the invention, they can accommodate greater manufacturing tolerances or respectively higher temperature strains without a problem, without it having to be feared here that a heat-transmitting contact is 
While Bauer does not explicitly teach wherein a length of the cooling fins is increased when a temperature increases and is decreased when the temperature decreases, Bauer does teach the cooling fins are made of metal (P23). One of ordinary skill in the art before the effective filing date of the claimed invention would have understood that metals expand when heated and contract when cooled. An increase in length due to an increase in temperature, and vice versa, is an inherent property of the metal cooling fins as taught by Bauer, therefore Bauer anticipates the limitation “wherein a length of the extensible heat-transfer body is increased when a temperature increases and is decreased when the temperature decreases”. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robertson 49 USPQ2d 1949 (1999).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bottom portion including the plurality of fins conductively coupled thereto of Fuhr with an extensible heat transfer body, such as the cooling fins taught by Bauer, with the reasonable expectation this modification would still be able to successfully cool the battery cells and the extensible heat transfer body would be able to accommodate greater manufacturing tolerances and prevent interruption of heat transmitting contact between the extensible heat transfer body and the cooling fin/vehicle body panel. 
The obviousness is two-fold, as this modification would also be made because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 
This modification would provide the extensible heat transfer body to be supported between the restriction unit (as it is constrained between the two sides of the restriction unit), and one of ordinary skill in the art would recognize that as the extensible heat-transfer body increases in length due to an increase in temperature, it would be restricted in horizontal movement by the restriction unit and therefore the area in which the extensible heat-transfer body comes into contact with the cooling fin and the vehicle body panel when the length of the extensible heat-transfer body is increased due to the heat transferred from the cooling fin would also increase.
A diagram of the examiner’s interpretation of this modification to Fuhr Fig. 14C is found below:

    PNG
    media_image1.png
    729
    773
    media_image1.png
    Greyscale

Examiner’s Interpretation of Modified Fuhr Fig. 14C

One of ordinary skill in the art would recognize that the plurality of bent portions (shown in annotated Bauer Fig. 1 below) are bent at a blunt angle with a discontinuous slope and the plurality of bent portions would be continuously arranged to be in linear contact with the cooling fin or the vehicle body panel.


    PNG
    media_image2.png
    527
    345
    media_image2.png
    Greyscale

Annotated Bauer Fig. 1

Regarding claim 4, modified Fuhr meets the limitation wherein the restriction unit includes support blocks (bosses 546, shown in annotated Fuhr Fig. 14C below), which are mounted between the cooling fin and the vehicle body panel to maintain a predetermined distance between the cooling fin and the vehicle body panel (as seen in Fig. 14C by an edge of the cooling plate (541) rested upon the support blocks thereby making the support blocks between the cooling fin and the vehicle body panel and the distance between the cooling fin and 

    PNG
    media_image3.png
    227
    565
    media_image3.png
    Greyscale

Annotated Fuhr Fig. 14C
While Fuhr does not explicitly disclose a first end portion and a second end portion of the extensible heat-transfer body are secured to the support block, a first end portion and a second end portion of the extensible heat-transfer body would be constrained horizontally by the support blocks therefore they can be considered to be secured by the support blocks.
The examiner notes that there is no special definition in the specification as to what secured is therefore the broadest reasonable interpretation has been used to meet the claimed limitation.

Regarding claim 5, modified Fuhr does not meet the limitation wherein the extensible heat-transfer body is secured at the first end portion and the second end portion of the extensible heat-transfer body between the cooling fin and the support blocks, however, this is merely a rearrangement of the parts of modified Fuhr. The rearrangement of the extensible heat-transfer 
One of ordinary kill in the art would be motivated to rearrange in this manner in order to, for example, ensure connection spots of the extensible heat-transfer body to the support blocks and cooling fin even when the length of the extensible heat-transfer body may decrease to prevent the extensible heat-transfer body from being set apart from the cooling fin and support blocks when its length decreases.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the extensible heat-transfer body to be secured at the first end portion and the second end portion of the extensible heat-transfer body between the cooling fin and the support blocks because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 6, modified Fuhr meets the limitation wherein the extensible heat-transfer body has the corrugated shape, which extends in a longitudinal direction between the cooling fin and the vehicle body panel in a zig-zag manner (see Fig. 1 of Bauer, see examiner’s interpretation of modified Fuhr Fig. 14C above).

Regarding claim 7, modified Fuhr meets the limitation wherein the extensible heat-transfer body is secured at the first end portion and the second end portion of the extensible heat-
One of ordinary skill in the art would also understand that a contact area between the cooling fin and the vehicle body panel is reduced when a temperature of the extensible heat-transfer body is decreased, because of the decrease in the length of the extensible heat-transfer body, and the contact area between the cooling fin and the vehicle body panel is increased when the temperature of the extensible heat-transfer body is increased, because of the increase in the length of the extensible heat-transfer body.
Therefore, modified Fuhr discloses wherein the extensible heat- transfer body is constructed such that a contact area between the cooling fin and the vehicle body panel is reduced when a temperature of the extensible heat-transfer body is decreased and the contact area between the cooling fin and the vehicle body panel is increased when the temperature of the extensible heat-transfer body is increased.

Regarding claim 8, modified Fuhr meets the limitation wherein the extensible heat- transfer body is repeatedly bent in one direction three times and then in an opposite direction three times to define the corrugated shape, and each of the bent portions of the extensible heat- transfer body is bent at the blunt angle (shown in annotated Bauer Fig. 1 below).

    PNG
    media_image4.png
    442
    347
    media_image4.png
    Greyscale

Annotated Bauer Fig. 1

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Bauer et al (US 20130045411 A1) as applied to claim 3, and further in view of Capati et al (US 20190077275 A1).
Regarding claim 9, modified Fuhr does not disclose wherein the support blocks are made of wood or ceramic.
Capati teaches a system can include at least one battery block comprising a set of battery cells and one or more holders ([0020]). Capati teaches the battery block can include electrically insulating, but thermally conductive material around the holder for battery cells and examples of thermally conductive material for the battery block can include a ceramic material ([0020]).
.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Bauer et al (US 20130045411 A1) as applied to claim 3, and further in view of Jo et al (KR20160041257A using the provided English machine translation from Espacenet).
Regarding claim 17, modified Fuhr does not meet the limitation wherein the extensible heat-transfer body is made of one of aluminum, iron-nickel alloy, iron, zinc and silver.
Jo teaches a cooling device for a vehicle battery, the cooling device comprising: a cooling fin (cooling fin 120 in Fig. 5 and 6) receiving heat generated by a plurality of battery cells (battery cells 110 in Fig. 5 and 6) and discharging the heat to an outside of the cooling fin (P23, 60-64). Jo further teaches an extensible heat-transfer body (cooling plate 170 in Fig. 5 and 6) receiving the heat from the cooling fin (P67). Jo teaches the extensible heat-transfer body (cooling plate 170) can be made of aluminum or silver (P55, 61).
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729